department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend a name of organization b state c name of supported_organization d name of person e name of person f name of person g name of person z date dear contact person identification_number contact number fax number employer_identification_number uil nos we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 and further that you are not a supporting_organization as defined in sec_509 of the code the basis for our conclusion is set forth below issues does a who is not operational and cannot identify any disqualified persons or non- marketable assets to be received qualify for exemption under sec_501 of the code if ais exempt is it a supporting_organization as described in sec_509 of the code facts form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was submitted date information submitted with the application indicates that a was incorporated in the state of b on z letter cg name of organization employer_identification_number a is requesting exemption as a public charity under sec_509 of the code schedule d of form_1023 states a will be supervised operated and controlled by one or more publicly supported organizations described in sec_509 or sec_509 the supported_organization is c article third of the articles of incorporation states the corporation is organized and shall be operated exclusively for charitable purposes by conducting or supporting activities exclusively for the benefit of to perform the functions of or to carry out the charitable purposes of c which include without limitation making grants and distributions to c or other qualified organizations as herein defined the articles of incorporation go on to define qualified organizations as an organization described in sec_501 and sec_509 or of the code article sec_1 of the code of regulations states there shall be two classes of members known as the public member and the donor members the public member shall be c the initial donor member shall be f sec_5 of article provides that for purposes of any vote or action of members the public director shall have one vote more than the number of donor members and each donor member shall have one vote article i sec_1 states the public director class shall consist of two or more directors each of whom shall be a director or officer of c or persons whom c determines will be appropriate representatives the public directors the donor director class shall consist of one or more directors the donor directors the number of directors shall be three two of the public director class and one of the donor director class unless fixed at a higher number however the number of public directors shall at all times be greater than the number of donor directors by at least one the public member shall be entitled to elect the public directors and the donor members as a class shall be entitled to elect the donor directors the public directors are d and e the donor director is f additionally g is identified as an officer the secretary treasurer g also serves as the executive director of c in addition to her role as public director d is also identified as the president the present donor director f is the treasurer of c successor donor member who is likely to be a disqualified_person with respect to the organization after the organization receives a substantial charitable_contribution f will not make any contributions to the organization but will appoint a the application form_1023 states that a will perform the functions of c by making grants which are consistent with and which carry out the purposes of c as expressed in c’s articles of incorporation grants will be made to c and to other organizations that are tax-exempt under sec_501 of the internal_revenue_code and described in code sec_509 or for charitable scientific educational or religious programs which benefit perform the functions of or carry out the purposes of c c is a public charity described in code sec_509 and operates as a community_foundation which seeks to serve a broad range of charitable needs in its local area letter cg name of organization employer_identification_number d a t the application form_1023 states the organization currently has no assets and that after the receipt of initial contributions the organization will hold its assets primarily as an endowment fund distributing only income from the assets a will accept contributions of real_property conservation easements closely held securities intellectual_property works of music or art licenses royalties automobiles boats planes or other vehicles collectibles and other types of gifts each in accordance with internal_revenue_service rules and regulations regarding the acceptance of such gifts the organization has not received any such contribution to date the financial data provided with form_1023 shows that the organization did not expect to receive any revenue or incur any expenses during the years each year as well as dollar_figure were dollar_figure in contributions gifts grants etc paid each year indicated the organization expected to receive dollar_figure per year in gross_investment_income the only expenses reflected tax_year the proposed budgets for in contributions and the application also states that c may manage the fundraising and grant making activities of the organization per additional information submitted in response to our correspondence you indicate your organization will utilize the gift acceptance policies and procedures of c you also indicate that you have submitted another application very similar to this organization which the service approved and that you may submit more applications using this structure you indicate you anticipate that a will be funded by a substantial contribution of non-marketable assets from a single donor who will become the donor director you also indicate you do not anticipate multiple donors a expects to begin soliciting for contributions accepting contributions and thereafter making disbursements to c upon receiving a favorable determination_letter from the internal_revenue_service recognizing it as a supporting_organization described in sec_509 issue - sec_501 law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization which is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational purpose no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private shareholder or letter cg name of organization employer_identification_number individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section meet either the organizational or operational_test it is not exempt if an organization fails to sec_1_501_c_3_-1 of the regulations states the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net earning inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who section dollar_figure of revproc_90_27 reads in part exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures sec_4 of revproc_2008_09 provides in pertinent part dollar_figure exempt status may be recognized in advance of the organization’s operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed amere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage letter cg name of organization employer_identification_number including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling see also section dollar_figure even though an application is substantially complete the service may request additional information before issuing a determination_letter or ruling if the application involves an issue where contrary authorities exist an applicant's failure to disclose and distinguish contrary authorities may result in requests for additional information which could delay final action on the application application sec_501 of the code and sec_1_501_c_3_-1 of the regulations sets forth two requirements for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code because a’s articles of incorporation state purposes described in sec_501 of the code and upon dissolution all assets will go to organizations that are exempt under sec_501 of the code a passes the organizational_test a must however satisfy the operational_test the key requirement is that an organization be operated exclusively for one or more purposes describe in sec_501 of the code ais not operational as a conducts no activities and is not operating it is not operated exclusively for exempt purposes therefore a fails the operational_test reg c -1 c clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals as you cannot identify the disqualified persons or non-marketable assets to be contributed to the organization we cannot determine that a will be operated for exclusively exempt purposes and that the disqualified_person will not inure or privately benefit through their relationship with the organization accordingly you do not qualify for tax exemption under sec_501 applicant's position your letter dated date indicates your organization respectfully disagrees with our position and that you believe the information already submitted is sufficient to recognize a as a supporting_organization described in sec_509 of the internal_revenue_code_of_1986 you state that as a type supporting_organization a is controlled by c therefore by definition a cannot be operated for the benefit of any donor or other disqualified_person moreover because a has the required relationship with c is controlled by c and has submitted letter cg name of organization employer_identification_number information sufficient to describe its organization and operation specific identification of donors and or assets to be contributed to a is not required you point out that it is common for organizations to seek recognition of tax-exempt status in advance of receiving assets knowing the source of such assets commencing operations and determining disqualified persons and state section dollar_figure of revproc_90_27 contemplates receiving exemption applications from such organizations specifically you cite section dollar_figure of revproc_90_27 as providing e xempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures emphasis added you state that a provided in its exemption application and subsequent correspondence sufficient detail to permit a conclusion that it will clearly meet the particular requirements of code sec_509 for a type supporting_organization and that the information shows that ais organized and will be operated exclusively for the benefit of to perform the functions of or to carry out the purposes of c additionally you state such information demonstrates that a cannot be controlled by or operated for the benefit of any disqualified_person no matter what assets are contributed in addition to explaining why a meets the organizational_test of sec_501 you also explain why you believe you meet the operational_test specifically you state the articles of incorporation of a and the exemption application submitted specify that a will engage solely in activities that support or benefit c and that revproc_90_27 indicates that notwithstanding such activities will take place in the future a can still satisfy the operational_test our position that the inability to identify the donor donor directors disqualified persons the appropriateness of the assets contributed and any issues that may be related to the contribution revenues and expenses etc precludes a favorable determination you state that the organization and intended operations of a as a type supporting_organization as summarized in your response do not require such specific identification and that such specific identification is not required by revproc_90_27 in regards to you state that as a supporting_organization a cannot be controlled directly or indirectly by one or more disqualified persons other than foundation managers and one or more publicly supported organizations and that you meet this requirement because c elects a majority of the directors of a therefore c has full control of the investment policy grant making and other uses of the income or assets of a and no donor or disqualified_person can or will have such control letter cg name of organization employer_identification_number you further state that satisfying the structural requirement of sec_509 means that a can only be operated for the benefit of c and that as long as a satisfies that requirement specific identification of disqualified persons and or assets is not required therefore you maintain that specific identification of disqualified persons and or assets to be contributed is not required for a to receive a favorable determination from the service service’s position we hold that you do not meet the requirements for tax exemption under sec_501 revproc_2008_09 which superseded revproc_90_27 section dollar_figure states that exempt status may be recognized in advance of the organization’s operations if the information provided describes the proposed activities in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption under the section of the irc which they claim included among the requirements is a full description of the anticipated sources of receipts this section further states that where the organization cannot demonstrate to the satisfaction of the service that it qualifies under the section of the irc under which it claims exemption the service will generally issue a proposed adverse determination_letter or ruling as you have stated in your correspondence it is not known at this time who the donor member of a will be although you only expect a single donor or what type s of nonmarketable assets will be contributed in fact you indicate that a doesn’t expect to begin soliciting for contributions accepting contributions and thereafter making disbursements to c until after you have received a favorable determination_letter from the service your organization is not operational in effect you are attempting to create organizations that are exempt under sec_501 and then going out to hopefully find a donor to contribute substantial non-marketable assets to it as such there is no way to realistically determine when you would begin to meet the organizational_test requirements of sec_501 therefore you do not meet the requirements of sec_1_501_c_3_-1 of the income_tax regulations you have stated that the specific identification of the donor donor directors disqualified persons the appropriateness of the assets contributed and any issues that may be related to the contribution revenues and expenses etc is not required by revproc_90_27 you also state that sufficient information has been provided to make a determination as stated in revproc_2008_09 even though an application is substantially complete the service may request additional information before issuing a determination_letter or ruling simply providing all of the basic materials required in the revenue_procedure for a completed application is not a guarantee of a favorable determination it is up to the service to determine what specific information it will need during the determination process in order for it to make an informed and correct determination the information you have provided primarily deals with the structure and operation of a however determinations are fact based and fact driven your failure to provide letter cg name of organization employer_identification_number the necessary specific information regarding disqualified persons and non-marketable contributions prevents the service from making an informed determination additionally the fact you have no idea what will be contributed means the financial data provided ie proposed budgets are totally worthless while you state that a cannot be controlled by or operated for the benefit of any disqualified_person no matter what assets are contributed we disagree with this position the service has found numerous instances of donors controlling assets after they have been contributed to charitable entities particularly among organizations applying for exemption as supporting organizations this issue has been identified particularly when the contributions are non- marketable assets such as interests in partnerships interests in closely held corporations or securities intellectual_property etc there are many ways for the donors to retain control including through owning the controlling interests in partnerships or closely held entities through existing agreements or leases attached to the donated property please note these are just examples and not meant to be all-inclusive often these transactions have resulted in inurement or a private benefit to the donor or entities with which they are associated in effect you seem to be trying to create a prototype application package in which you can receive favorable determinations for the entities prior to identifying or even finding the donor and determining the non-marketable assets as you have stated you submitted two substantially_similar applications and may establish similar organizations in the future from the information provided these individual applications could be virtually identical with only a name change to differentiate the entities this would enable these entities and any others that adopted this or a similar prototype to gain exemption without identifying disqualified persons and what assets they have contributed as well as preventing the service from asking appropriate questions to determine any issues relevant to the donors and their contributions from the viewpoint of the service the issuance of a determination_letter or ruling under these conditions is not in the interest of sound tax_administration additionally the application packages of approved charities are by law open for inspection by the general_public this is an important tool available to the public for informational and transparency purposes your application would fail to provide the information the public in general would consider relevant any review would fail to identify disqualified persons assets received and any proposed budgets of revenues and expenses provided would be useless since you would not have any idea what was being contributed or the income that would be received from ownership of the assets determination based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not met the operational_test of sec_501 as you are not operating additionally you have not shown that your assets do not or will not inure to any private individuals therefore your organization does not qualify for exemption under sec_501 of the code because you are not operated exclusively for c purposes letter cg name of organization employer_identification_number issue - sec_509 introduction we have also considered your application_for supporting_organization status non-private foundation status under sec_509 of the code in the event that you would qualify for exemption under sec_501 our conclusion regarding your private_foundation classification under sec_509 of the code is based on a number of factors discussed in the following material sec_509 of the code provides that the term private_foundation does not include an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 in effect describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or carry out the purposes of one or more specified organizations described in sec_509 or sec_509 in our discussion of these issues we are cognizant of the fact that at all times you are asserting qualification under sec_509 under the operated supervised or controlled by relationship provided in sec_1_509_a_-4 of the income_tax regulations for an organization to qualify as a supporting_organization it must pass the organizational and operational_test a a relationship_test a b and a control test a c your organization does not pass the operational_test the relationship_test and control test operational_test sec_509 of the code provides that in order to qualify under sec_509 an organization at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or letter cg name of organization employer_identification_number reg a -4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported organizations if it fails to meet either the organizational_test or operational_test it cannot qualify as a supporting_organization reg a -4 e provides that a supported_organization will be regarded as operated exclusively to support one or more specified public supported_organization only if it engages solely in activities which support or benefit the specified publicly supported organizations reg a -4 e provides that a supporting_organization is not required to pay over its income to the publicly_supported_organization in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly_supported_organization application of operational_test you are not operated exclusively for the benefit of specified publicly supported organizations as required by sec_509 this is due to the fact you are not operational at all additionally you cannot demonstrate that you will not also operate in a manner that benefits disqualified persons since you cannot identify the disqualified_person s or the nonmarketable assets they will contribute since you have no assets provide no support to c and do not conduct any activities you do not pass the operational_test conclusion even though your organization meets the organizational_test your organization fails the operational_test reg a -4 e lays out generally the permissible activities of a supporting_organization your organization has not engaged in such activities therefore you are not organized and operated for the benefit of c relationship_test sec_509 of the code provides that in order to qualify under sec_509 an organization must be operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations reg a -4 f i provides that the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations letter cg name of organization employer_identification_number reg a -4 g provides that each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of the supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting organizations are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly support organization application of relationship_test on schedule d of form_1023 you indicated that you are a type supporting_organization which is operated supervised controlled by the relationship is comparable to a parent subsidiary the code of regulations states there shall be two classes of members known as the public member and the donor members the public member shall be c the initial donor member shall be f sec_5 of article provides that for purposes of any vote or action of members the public director shall have one vote more than the number of donor members and each donor member shall have one vote the code of regulations also state the public director class shall consist of two or more directors each of whom shall be a director or officer of c or persons whom c determines will be appropriate representatives the public directors the donor director class shall consist of one or more directors the donor directors the number of directors shall be three two of the public director class and one of the donor director class unless fixed at a higher number however the number of public directors shall at all times be greater than the number of donor directors by at least one the public member shall be entitled to elect the public directors and the donor members as a class shall be entitled to elect the donor directors conclusion based on the facts you do meet the relationship_test of sec_509 control test sec_509 in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and sec_4946 of the code defines a disqualified_person as a substantial_contributor to the letter cg name of organization employer_identification_number foundation sec_507 includes in its definition of a substantial_contributor the creator of the trust sec_1_509_a_-4 of the regulations provides that if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization application of the control test sec_509 in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and even if the organization appears not to be controlled by disqualified persons all pertinent facts and circumstances will be taken into consideration in determining whether a disqualified_person does in fact control the supporting_organization since the potential disqualified_person the donor member in unknown there is no way to determine any outside relationships this individual may have with other directors or any direct or indirect influence they may have over these individuals additionally there is no way for the service to determine these relationships further there is no way to determine if the disqualified_person can control the organization through direct or indirect control of the asset s since the organization has not solicited or obtained any assets therefore the organization has not met it burden to demonstrate it is not controlled directly or indirectly by disqualified persons applicant’s position you state that as a type supporting_organization a is controlled by c therefore by definition a cannot be operated for the benefit of any donor or other disqualified_person letter cg name of organization employer_identification_number moreover because a has the required relationship with c is controlled by c and has submitted information sufficient to describe its organization and operation specific identification of donors and or assets to be contributed to a is not required you state that a provided in its exemption application and subsequent correspondence sufficient detail to permit a conclusion that it will clearly meet the particular requirements of code sec_509 for a type supporting_organization and that the information shows that a is organized and will be operated exclusively for the benefit of to perform the functions of or to carry out the purposes of c additionally you state such information demonstrates that a cannot be controlled by or operated for the benefit of any disqualified_person no matter what assets are contributed in addition to explaining why a meets the organizational_test of sec_501 you also explain why you believe you meet the operational_test specifically you state the articles of incorporation of a and the exemption application submitted specify that a will engage solely in activities that support or benefit c and that revproc_90_27 indicates that notwithstanding such activities will take place in the future a can still satisfy the operational_test our position that the inability to identify the donor donor directors disqualified persons the appropriateness of the assets contributed and any issues that may be related to the contribution revenues and expenses etc precludes a favorable determination you state that the organization and intended operations of a as a type supporting_organization as summarized in your response do not require such specific identification and that such specific identification is not required by revproc_90_27 in regards to you state that as a supporting_organization a cannot be controlled directly or indirectly by one or more disqualified persons other than foundation managers and one or more publicly supported organizations and that you meet this requirement because c elects a majority of the directors of a therefore c has full control of the investment policy grant making and other uses of the income or assets of a and no donor or disqualified_person can or will have such control you further state that satisfying the structural requirement of sec_509 means that a can only be operated for the benefit of c and that as long as a satisfies that requirement specific identification of disqualified persons and or assets is not required therefore you maintain that specific identification of disqualified persons and or assets to be contributed is not required for a to receive a favorable determination from the service service’s position the applicant makes the argument that since they are structured in a manner that would meet the requirements of sec_509 it is therefore impossible for them to operate for the benefit of any other individual or entity therefore they take the position that the identification of disqualified persons and assets in unnecessary and not required simply correctly structuring letter cg name of organization employer_identification_number your organization to meet the relationship_test of sec_509 does not automatically qualify the organization for exemption under this section determinations are based on the unique facts of each application and are fact driven as stated in revproc_2007_52 even though an application is substantially complete the service may request additional information before issuing a determination_letter or ruling this is due to the unique facts of each application as previously stated in this letter there are a variety of ways that disqualified persons can continue to control assets they have contributed to an organization particularly when these are non-marketable assets as previously stated your organization fails to satisfy the operational_test since it is not operational since you are not operating you cannot be said to be operating exclusively for the benefit of your supported_organization you point out that rev_proc provides that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed as you have no donors or assets you are not operational therefore you have not met your burden to show that you are operated exclusively for the benefit of c while you have structured the organization in a manner consistent with a type entity under sec_509 your failure to identify disqualified persons and assets received prevents the service from determining that your organization will not be controlled directly or indirectly by disqualified persons conclusion you have not shown that you are not operating under the direct or indirect control of or for the benefit of disqualified persons determination - issue under the totality of the fact and circumstances you fail to satisfy the requirements of sec_509 and sec_509 of the code based on the administrative record we have determined that you fail to qualify as a supporting_organization under sec_509 of the code summary based on our analysis of your activities and in light of the applicable law we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in sec_501 you would be a private_foundation and not a supporting_organization under sec_509 of the code you must file federal_income_tax returns letter cg name of organization employer_identification_number you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination f your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal must be declared true under penalties of perjury following signed declaration this may be done by adding to the appeal the the statement of facts item under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs lf you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters letter cg name of organization employer_identification_number please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax we have sent a copy of this letter to your representative as indicated in your power_of_attorney lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements letter cg
